Citation Nr: 1820517	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-26 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from October 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In his July 2014 substantive appeal, the Veteran requested a hearing before the Board. The hearing was scheduled for November 9, 2015. The Veteran did not attend the hearing, nor did he provide good cause for his absence or request another hearing. Thus, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2017).


FINDING OF FACT

During the appeal period, the Veteran's hearing loss has been manifested by no worse than Level I hearing loss in the right ear and Level III hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). A December 2012 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. VA obtained the records reported by the Veteran, to the extent possible. VA provided an examination in January 2013 to evaluate the Veteran's bilateral hearing loss. 

The Board remanded the claim in June 2016 for a VA examination to determine the current severity of the Veteran's bilateral hearing loss. When the Appeals Management Center (AMC) contacted the Veteran to schedule the examination, the Veteran informed VA that he was 100 percent service connected and would not attend an examination for his hearing loss. Consequently, the claim shall be rated based on the evidence of record. See 38 CFR § 3.655. The Veteran was advised of such in a November 2016 supplemental statement of the case.

II. Legal Criteria, Factual Background, and Analysis

The Veteran contended he should be entitled to a compensable rating for his service-connected bilateral hearing loss. See February 2013 notice of disagreement.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disability ratings for hearing impairment are governed by 38 C.F.R. § 4.85. Generally, and under the circumstances presented by this case, hearing impairment is rated using two different types of hearing tests. Id. First, a veteran's pure tone audiometric thresholds in each ear are measured in decibels across 4 frequencies (1000, 2000, 3000, and 4000 Hertz) and the average of those scores (rounded to the nearest whole number) is calculated. Id. Second, a veteran's speech discrimination ability (rendered as a percentage) is determined using the Maryland CNC test. Id. Once the average pure tone thresholds and speech discrimination scores are determined for each ear, the values of each ear individually are combined using Table VI to assign a Roman numeral I-XI. Id. Once each ear is assigned a Roman numeral, the Roman numerals assigned are combined using Table VII to determine a veteran's disability rating. Id. Using this rating criteria, it is possible for veterans to be service-connected for their hearing loss disabilities and to be rated 0 percent disabled. Id. 

Special rules govern hearing loss that falls within exceptional patterns of hearing impairment. 38 C.F.R. § 4.86. This includes hearing loss that is exhibited by pure tone thresholds of at least 55 decibels measured at each of the frequencies 1000, 2000, 3000, and 4000 Hertz, or when hearing loss is exhibited by pure tone thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. However, the Veteran's hearing loss does not follow either of these patterns. 

Relevant medical evidence of record consists of a January 2013 VA examination. At the January 2013 examination, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) were as follows: 15, 50, 65, and 90, for an average of 55, and for the left ear: 40, 55, 85, and 100, for an average of 70. The speech recognition score, using the Maryland CNC Test, was 92 percent in the right ear and 88 percent in the left. The Veteran reported he could not communicate effectively in normal conversational environments when there was any level of noise in the background. He reported he missed everyday conversations in public and on the telephone.

Based on the January 2013 examination results, with the utilization of Table VI, the Veteran has Level I hearing impairment in the right ear and Level III hearing impairment in the left ear. Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss. See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board considered the Veteran's lay statements regarding the effect of his hearing loss on his daily activities, specifically difficulty conversing when there was background noise and needing people to repeat themselves in conversations. See November 2012 statement and April 2013 notice of disagreement. He reported his hearing loss and tinnitus impacted his ability to communicate with clients. He reported that was the reason he let his real estate license lapse. See September 2014 statement. However, the Board emphasizes that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained. The challenges associated with the Veteran's hearing loss, as described by him, are contemplated by the rating criteria, which are designed to take into account the impact on employment and daily functioning. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10, see Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). In addition, in the case at hand, the Veteran's lay statements regarding his difficulty communicating due to hearing loss were contemplated by the RO when granting the Veteran's claim for entitlement to individual unemployability. See June 2015 rating decision.

Based on this evidence, the Board finds the Veteran does not meet the criteria for a compensable rating for bilateral hearing loss at any point during the appeal period. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

The preponderance of the evidence is against the claim, so the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). For these reasons, the Veteran's claim for an increased initial rating for bilateral hearing loss is denied.


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


